Exhibit 10.1

AMENDMENT NO. 1 TO THE FEE LETTER

 

This AMENDMENT NO.1 TO THE FEE LETTER (this “Amendment”) is made and entered
into as of November 6, 2015 among FLEXSHOPPER 2, LLC, (“the Company”) and WE
2014-1, LLC (the “Administrative Agent” and “Lender”).

BACKGROUND

WHEREAS, the Company and the Administrative Agent are party to that certain fee
letter, dated March 6, 2015 (as amended, supplemented and otherwise modified as
of the date hereof, the “Fee Letter”);

WHEREAS, the parties to the Fee Letter desire to amend the Fee Letter.

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, the parties hereto agree as follows:

SECTION 1.      Amendments to the Fee Letter.

(a)                Clause 2 of the Fee Letter is hereby amended and restated in
its entirety as follows:

2. the “Applicable Advance Rate” set forth in the Credit Agreement shall be:

(a)For any date in which an Advance Rate Step Down Event is not in effect, (i)
for Performing Leases, the Performing Lease Advance Rate, (ii) for Late-Eligible
Leases, 50%, (iii) for 2F2-Eligible Leases, 30% and (iv) for all other Pledged
Leases, 0%; and

(b)For any date for which an Advance Rate Step Down Event is in effect, (i) for
Performing Leases, 65%, (ii) for Late-Eligible Leases, 35%, (iii) for
2F2-Eligible Leases, 30% and (iv) for all other Pledged Lease, 0%.

“Performing Holiday Lease Effective Advance Rate” means the lesser of:

(a)the amount set forth in Schedule II;

(b)the Performing Holiday Lease Effective Advance rate as set forth in the
Borrowing Base Certificate issued in the previous calendar week; and

(c)the greater of (i) the percentage determined by the Administrative Agent, in
its discretion, after reviewing the Collections on deposit in the Lockbox and
the Collection Account and the Amortized Order Value of Eligible Leases that are
Pledged Leases, and (ii) 90%.

“Performing Lease Advance Rate” means:

(a)for Performing Leases that are Holiday Leases: (i) during the Holiday Period,
100% and (ii) after the end of the Holiday Period, the greater of (A) 90% and
(B) the Performing Holiday Lease Effective Advance Rate; and

(b)for Performing Leases that are not Holiday Leases, 90%.

(b)               A Schedule II, attached hereto as Annex A, is hereby added to
the Fee Letter.

SECTION 2.      Effectiveness. This Amendment shall become effective as of the
date first written above upon delivery to the Administrative Agent of
counterparts of (i) this Amendment and (ii) counterparts of that certain
Amendment No. 2 to the Credit Agreement, each dated as of the date hereof, in
each case duly executed by each of the parties thereto.

SECTION 3.      Binding Effect; Ratification.

(a)                The Fee Letter, as amended hereby, remains in full force and
effect. Any reference to the Fee Letter from and after the date hereof shall be
deemed to refer to such Fee Letter as amended hereby, unless otherwise expressly
stated.

(b)               Except as expressly amended hereby, the Fee Letter shall
remain in full force and effect and is hereby ratified and confirmed by the
parties hereto.

SECTION 4.      Miscellaneous.

(a)                THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD
TO THE CONFLICT OF LAW PRINCIPLES THEREOF (OTHER THAN SECTIONS 5-1401 AND 5-1402
OF NEW YORK GENERAL OBLIGATIONS LAW).

(b)               The captions and headings used herein are for convenience of
reference only and shall not affect the interpretation hereof.

(c)                This Amendment may be executed in any number of counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement.

(d)               Executed counterparts of this Amendment may be delivered
electronically.

[SIGNATURES FOLLOW]



 1 

 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective officers as of the day and year first above
written.

  ADMINISTRATIVE AGENT and LENDER:       WE 2014-1, LLC           By:   Name:  
Title:  




 

  THE COMPANY:       FlexShopper 2, LLC.       By:   Name:   Title:  



 

       

 



 2 

 

 

ANNEX A

 

Schedule II

 

Week of Advance Rate Difference 12/28/2015 100.0%   01/04/2016 99.0% 1.0%
01/11/2016 98.0% 1.0% 01/18/2016 97.0% 1.0% 01/25/2016 96.0% 1.0% 02/01/2016
95.0% 1.0% 02/08/2016 94.0% 1.0% 02/15/2016 93.0% 1.0% 02/22/2016 92.0% 1.0%
02/29/2016 91.0% 1.0% 03/07/2016 90.0% 1.0%


 

 



 3 



